Order entered March 30, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01590-CV

                             HO YOO, Appellant

                                      V.

                  JULIE ELIZABETH HORNOK, Appellee

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-02727-2018

                                   ORDER

      Before the Court is appellant’s March 26, 2020 motion to respond to

appellee’s sur-responsive brief. In this Court’s order dated March 23, 2020, we

stated no further briefing would be allowed unless requested by the submissions

panel. Accordingly, we DENY the motion.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE